China Commercial Credit, Inc. No. 1688, Yunli Road, Tongli Wujiang, Jiangsu Province People’s Republic of China (86-0512) 6396-0022 May 7, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attn:Senior Counsel Esq. Re: China Commercial Credit, Inc. Registration Statement on Form S-1, as amended File No. 193360 Dear Mr. Senior Counsel: Pursuant to Rule 461 under the Securities Act of 1933, as amended, China Commercial Credit, Inc. (the “Company”) hereby requests acceleration of effectiveness of the above referenced Registration Statement so that it will become effective at 5:15 p.m. on Wednesday May 7, 2014 or as soon as thereafter practicable. Please note that we acknowledge the following: · should the Securities and Exchange Commission (the “Commission”) or the staff (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Huichun Qin Huichun Qin Chairman and Chief Executive Officer
